—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered April 21, 1992, convicting him of murder in the second degree (2 counts), attempted murder in the second degree (4 counts), reckless endangerment in the first degree, and criminal possession of a weapon in the second degree (3 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was not legally sufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review. The arguments the defendant now raises on appeal were not made with specificity in his two motions for a trial order of dismissal in the Supreme Court (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
*756The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., O’Brien, Ritter and Altman, JJ., concur.